Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           March 16, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 54364-8-II

                                Respondent,

         v.

 JACOB TODD GIEDD,                                             UNPUBLISHED OPINION

                                Appellant.

        CRUSER, J.—Jacob Todd Giedd appeals his sentence for unlawful possession of a

controlled substance (methamphetamine). Giedd argues, and the State concedes, that he is entitled

to withdraw his plea, or be sentenced under his correct standard range, because his plea agreement

was based on an incorrect standard sentencing range. Since the briefing was completed in this case,

our supreme court issued its decision in State v. Blake, No. 96873-0 (Wash. Feb. 25, 2021),

https://www.courts.wa.gov/opinions/pdf/968730.pdf. In light of the decision in Blake, we remand

this matter to the superior court to address the continued validity of Giedd’s conviction. In light of

our remand, we need not address Giedd’s “Emergency Motion to Vacate Drug Conviction.” This

motion is more properly addressed in the superior court.

                                          CONCLUSION

        We remand this matter to the superior court to address the validity of Giedd’s conviction

in light of State v. Blake.
No. 54364-8-II




       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                 CRUSER, J.
 We concur:



 WORSWICK, P.J.




 GLASGOW, J.




                                             2